Order entered October 31, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00677-CV

JAMES ALAN BARNES, INDIVIDUALLY AND NEXT FRIEND OF E.B., A
MINOR, AND AS THE PERSONAL REPRESENTATIVE OF THE ESTATE
 OF C.A.B, DECEASED, AND MIRTHA BARNES, INDIVIDUALLY AND
             NEXT FRIEND OF E.B., A MINOR Appellants

                                         V.

                FREEDOM POWERSPORTS, L.L.C., Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-22-07429

                                     ORDER

      The reporter’s record in this cause is overdue. By postcard dated August 10,

2022, we notified the Official Court Reporter for the 44th Judicial District Court

that the reporter’s record was overdue and directed her to file, within thirty days,

(1) the reporter’s record, (2) written verification no hearings were recorded, or (3)

written verification appellants had not requested the record. When the reporter had

not complied by September 27, 2022, we again notified her the record was overdue
and ordered her to file the record or requested verification no later than October 12,

2022. To date, the reporter has not complied.

      This appeal cannot proceed until the issue of the reporter’s record is

resolved. Accordingly, we ORDER the reporter, Janet Saavedra, to file the record

or requested verification NO LATER THAN November 15, 2022. We expressly

CAUTION Ms. Saavedra that failure to comply with this order may result in an

order that she not sit as a court reporter until she complies.

      We DIRECT the Clerk of the Court to send copies of this order to the

Honorable Ashley Wysocki, Presiding Judge of the 44th Judicial District Court;

Ms. Saavedra; and, the parties.



                                               /s/    KEN MOLBERG
                                                      JUSTICE